Title: To James Madison from Stephen Girard, 21 October 1802
From: Girard, Stephen
To: Madison, James


Sir
Philadelphia 21st. October 1802
I had the honour to write you on the 24th. of September respecting some Bills of Exchange &a. Not having heard from you on that Subject I take the Liberty to Send you this Letter by Mr. Robt. Bethell Junr. of this City and beg as a particular favour that you will give the necessary orders So the fourteen Bills of Exchange drawn by the french Administration of St. Domingo on the french Government together with a Delegation drawn by Mr. Sonthonax on Mr. Genet Minister Plenipotentiary to the U. States of Amca. inclosed in a Bundle which I have deposited in the Secretary of State Office in the Year 1795, may be delivered to that Gentleman. I am Respectfully Sir Your mot obt. Servt.
S. G.
 

   
   Letterbook copy (PPGi: Girard Papers).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:598.



   
   Robert Bethell, Jr., and his father had entered into a partnership in the ship Fanny with Girard in 1801 (Harry Emerson Wildes, Lonely Midas: The Story of Stephen Girard [New York, 1943], pp. 162, 311).


